Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric S. Clark appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2012) complaint as barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Clark v. Cnty. of Fairfax, No. 1:14-cv-00286-LMB-JFA, 2014 WL 3615874 (E.D.Va. July 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.